Citation Nr: 1137336	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-17 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for rheumatic heart disease with residual valvular heart disease as a residual of rheumatic fever.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel

INTRODUCTION

The Veteran served on active duty from January 1958 to December 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York which, inter alia, continued a 10 percent disability rating for the Veteran's service-connected rheumatic heart disease with residual valvular heart disease as a residual of rheumatic fever.

In August 2011, the Veteran testified before the undersigned Veterans Law Judge at the RO (Travel Board hearing); a copy of the transcript has been associated with the record.
  
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The duty to assist includes obtaining additional medical records or an examination when necessary to make an adequate determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  The Veteran contends that his service-connected rheumatic heart disease with residual valvular heart disease as a residual of rheumatic fever warrants a disability rating in excess of 10 percent.  He testified that his condition had gotten worse and that he could no longer function at 100 percent.  At his hearing, the Veteran indicated that he saw an examiner at the Castle Point VA medical center about a year prior to the hearing for treatment for his cardiac condition, and that his medication was increased; however, the most recent medical records in the claims file are from May 2007.  On remand, the VA should obtain all current medical records showing treatment for the Veteran's service-connected rheumatic heart disease with residual valvular heart disease as a residual of rheumatic fever.  

The Veteran is service-connected at a 10 percent disability rating for his rheumatic heart disease with residual valvular heart disease as a residual of rheumatic fever under Diagnostic Codes 6309 and 7000.  Under Diagnostic Code 6309, rheumatic fever as an active disease will be rated as 100 percent disabling.  Thereafter, residuals are to be rated under the appropriate bodily system, such as heart damage.  38 C.F.R. § 4.88b, Diagnostic Code 6309 (2011).  Under Diagnostic Code 7000, pertaining to valvular heart disease, including rheumatic heart disease, a 30 percent evaluation is warranted when there is a workload of greater than 5 metabolic equivalents (METs) but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or when there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  The Board finds that the evidence of record is not sufficient for rating purposes.  

The most recent examination provided to the Veteran was in April 2008.  In evaluating the Veteran's service-connected rheumatic heart disease with residual valvular heart disease as a residual of rheumatic fever, it appears that the April 2008 VA examiner relied on testing performed in conjunction with an examination provided in February 2006.  The Board notes that the Veteran has submitted private medical records dated in October and November 2010 and in April 2011 which show treatment for the Veteran's various cardiac conditions; however, these records do not supply the necessary information to rate the Veteran under the criteria pertaining to Diagnostic Code 7000.  While he underwent a stress test, the results are not represented in METS, but are noted to be abnormal.  The examiner noted mild aortic stenosis; however, this appears to be linked to his aortic stenosis, and in prior VA medical records, it has been noted that his aortic stenosis is not related to his service-connected rheumatic heart disease with residual valvular heart disease as a residual of rheumatic fever.  As such, the Board finds that a new examination is necessary in order to assess the current nature and severity of the Veteran's service-connected rheumatic heart disease with residual valvular heart disease as a residual of rheumatic fever.




Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify all health care providers that have treated him for his cardiac disorders since April 2008.  The AOJ should attempt to obtain records from each health care provider he identifies that might have available records.  In particular, the AOJ should obtain the medical record showing treatment by the Castle Point VA medical center in approximately August 2010.  If records are unavailable, please have the provider so indicate.  

2.  The AOJ should make arrangements for the Veteran to be afforded a cardiology examination, by an appropriate specialist, to determine the current nature and severity of the Veteran's service-connected rheumatic heart disease with residual valvular heart disease as a residual of rheumatic fever.  All indicated tests or studies deemed necessary for an accurate assessment should be done.  The claims file, this remand and any additional treatment records must be made available to the examiner(s) for review of the pertinent evidence in connection with the examination(s), and the report(s) should so indicate.  

The cardiology examiner is to assess the nature and severity of the Veteran's rheumatic heart disease with residual valvular heart disease as a residual of rheumatic fever in accordance with the latest AMIE worksheet for rating cardiac disorders.  The examiner should also provide an opinion as to whether the Veteran has had any episodes of acute congestive heart failure, or left ventricular dysfunction with ejection fraction levels noted.  In addition, the examiner should determine the level of METs that results in dyspnea, fatigue, angina, dizziness or syncope.  If an exercise stress test is not possible due to the Veteran's condition, the examiner is asked to provide an estimation of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness or syncope.  The examiner should specify the symptoms associated with his service-connected dyspnea, fatigue, angina, dizziness or syncope and his other non-service-connected cardiac disorders.  

The examiner should discuss the extent to which the service-connected rheumatic heart disease affects the Veteran's activities of daily living, as well as his ability to secure or maintain employment.

The examiner should clearly outline the rationale and discuss the medical principles involved for any opinions expressed.  If the requested medical opinions cannot be given, the examiner should state the reason why.

3.  After completion of the above, the AOJ should readjudicate the appellant's claim.  If any determination remains unfavorable to the appellant, he and his representative should be provided with a supplemental statement of the case.  The Veteran should be afforded an opportunity to respond before the case is returned to the Board for further review.  

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2011).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


